Citation Nr: 1214730	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-41 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for renal failure, to include as secondary to residuals of prostate cancer, status post retropubic prostatectomy, with urinary incontinence. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to February 1970.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for renal failure, to include as secondary to residuals of prostate cancer, status post retropubic prostatectomy, with urinary incontinence.

A Travel Board hearing was scheduled in December 2011.  In November 2011, the Veteran, through his representative, requested a Video Conference hearing.  The Veteran failed to report for a Video Conference hearing scheduled in February 2012.  The Veteran did not request to reschedule the hearing or provide good cause for his failure to report.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 


FINDING OF FACT

The preponderance of the probative evidence indicates that renal disease, to include renal failure, is not related to an in-service disease or injury, or a service-connected disability.


CONCLUSION OF LAW

Renal disease, to include renal failure, was not incurred or aggravated in-service, renal disease may not be presumed to have been so incurred, and renal disease is not proximately due to, the result of, or aggravated by, residuals of prostate cancer, status post retropubic prostatectomy, with urinary incontinence.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in February 2008 of the information and evidence needed to substantiate and complete a claim for entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The RO did not provide the Veteran notice of how disability rating and effective dates are determined, but that omission was not prejudicial because the preponderance of the evidence is against the claim.    

The Board acknowledges that while the February 2008 letter substantially complied with the requirements of notice for a claim for entitlement to service connection on a secondary basis, it did not fully comply with the notice requirements related to an application for entitlement to service connection on a direct basis.  

The primary basis on which the Board finds the Veteran has not been prejudiced by the content-deficiency of the VCAA notice letter is that he is represented by a Veterans Service Organization.  His Veterans Service Organization has demonstrated through the argument submitted to the Board in February 2012 that it is fully aware of what is needed to establish the Veteran's claim for entitlement to service connection.  Moreover, as discussed below, the Board finds no evidence that the appellant has suffered from renal disease, to include renal failure, at any time since filing his claim.  

The Veteran was notified in the February 2008 letter concerning entitlement to service connection on a secondary basis of the requirement that he have a current physical disability shown by medical evidence, in addition to his service-connected disability.  Thus, the Veteran had actual knowledge of what was necessary to substantiate his claim for entitlement to secondary service connection for renal failure.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Consequently, it would not serve any substantive purpose, or benefit the Veteran, to remand the case solely for the issuance of a fully-complaint VCAA notice.  The Board further finds the Veteran has had a meaningful opportunity to participate in the adjudication of his claim throughout the entire process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Therefore, the statutory purposes of timely and content-compliant notice have not been frustrated. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.   Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

Analysis

The Veteran contends that he has renal failure due to residuals of prostate cancer, status post retropubic prostatectomy, with urinary incontinence.  The Veteran is service-connected for the latter.  The Veteran does not contend that renal disease, to include renal failure, is related to his active service, nor does he contend that renal disease was compensably disabling within a year of discharge from active duty.

The Board has reviewed all service treatment records, all VA examination reports, all VA medical records from August 2001 to January 2009, as well as private medical records from New York Methodist Hospital.  These records do not include any complaints, findings, or diagnoses pertaining to renal failure.  The Veteran was provided a VA examination in February 2008 to evaluate any possible renal failure.  After reviewing the claims file, recording a medical history provided by the Veteran, and performing a physical examination, the examiner concluded that there was no evidence of renal failure or disease at that time.  While the Veteran claims that the residuals of his prostate cancer have caused renal disease, to include renal failure, he has not identified any treatment records which may contain a diagnosis of such disorder.

In light of the above, the Board finds the preponderance of the evidence shows no basis for service connection, as there is no evidence that the Veteran manifests any current renal failure or that he manifested such at any time since he filed his claim.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

As concerns service connection on a secondary basis, a similar finding applies.  Only Wallin element two is shown by the evidence: the fact that there is a service-connected disability, residuals of prostate cancer, status post retropubic prostatectomy, with urinary incontinence.  In the absence of evidence showing renal disease, to include renal failure, however, there is no basis for service connection on a secondary basis.  Thus, the preponderance of the evidence is against the claim on both a direct and secondary basis.  38 C.F.R. §§ 3.303, 3.310.  The benefit sought on appeal is denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to service connection for renal failure, to include as secondary to residuals of prostate cancer, status post retropubic prostatectomy, with urinary incontinence, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


